Citation Nr: 0417680	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition as 
secondary to exposure to herbicides or ionizing radiation.

3.  Entitlement to service connection for diabetes mellitus 
type II as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from February 1962 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for, any acquired 
psychiatric disorder.  The Report of Medical Examination for 
Discharge assessed the psychiatric area as normal.

2.  There is no evidence in the veteran's military personnel 
records that he was assigned to or performed duties related 
to aeromedical evacuation.

3.  The veteran's military specialty was jet aircraft 
mechanic.  There is no evidence that the veteran performed 
duties as an aircrew member or performed duties related to 
mortuary affairs.

4.  There is no evidence which confirms the claimed 
stressors.  The evidence of record does not show the 
veteran's PTSD to be medically linked with a confirmed in-
service stressor.

5.  The SMRs do not reflect any entries for complaints, 
findings, or treatment of, a skin disorder related to 
exposure to herbicides or radiation.  The veteran is not 
diagnosed with any skin condition which is presumably linked 
to exposure to herbicides or ionized radiation.

6.  The SMRs reflect an entry for removal of a benign cyst, 
with no complication or sequela.

7.  The SMRs do not reflect any entries to the effect that 
the veteran's military duties required monitoring for 
exposure to radiation.

8.  The Report of Medical Examination for Discharge reflects 
that the veteran's skin and lymphatics were assessed as 
normal.

9.  The evidence of record does not show the veteran to have 
a skin condition which was incurred or made worse in military 
service due to exposure to herbicides or radiation.

10.  The evidence of record does not show that a benign cyst 
should be deemed related to exposure to herbicides or 
exposure to radiation.

11.  The veteran is diagnosed with type II diabetes mellitus 
as of 2001.  The SMRs do not reflect any entries for 
complaints, findings, or treatment for, diabetes.  The 
veteran did not perform any military duty in Vietnam.

12.  The Report of Medical Examination for Discharge reflects 
that the veteran's endocrine system was assessed as normal 
and his laboratory tests reflect his albumin and sugar as 
negative.

13.  The evidence of record does not show the veteran to have 
been exposed to Agent Orange.


CONCLUSIONS OF LAW

1.  The claimed stressors are not confirmed.  An acquired 
psychiatric disorder, to include PTSD, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
(2003).

2.  A skin condition was not incurred in or aggravated by 
active military service and neither may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2003).

3.  Type II diabetes mellitus was not incurred in or 
aggravated by active military service and neither may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 17 Vet. App. 412 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in October 2001 (letter), the RO informed 
the veteran of the provisions of the VCAA and VA's.  The 
letter informed the veteran of the principles of service 
connection, including the presumptive provisions, and the 
evidence needed to support his claim and VA's duty to assist 
him with the development of his claim.  As to who would 
obtain what part of the evidence needed, the letter informed 
the veteran that the RO would obtain all records he 
identified on the provided VA Forms 21-4142, provided the 
veteran completed, signed, and returned, the forms to 
authorize VA to obtain the identified records on his behalf.  
The Board notes that the letter does not inform the veteran 
to "submit any evidence in his possession" in those precise 
words.  The Board deems this harmless or non-prejudicial to 
the veteran, in that the letter instructed the veteran to 
send the RO the evidence it needed as soon as possible.  The 
Board finds that this language puts the average veteran on 
notice to send any related evidence he may have in his or her 
possession.  See Pelegrini, 17 Vet. App. at 422 (must tell 
the claimant to "give us everything you've got pertaining to 
your claim(s)", or something to that effect).

The Board also notes the veteran's representative's assertion 
that the letter is insufficient in that it is vague and does 
not precisely inform the veteran of the numerous ways his 
claim might be substantiated.  The Board rejects this 
assertion, in that it reflects an unreasonable expansion of 
the simple wording of the statute.  Further, to the extent 
that this may be the case, the assist letters pertaining 
specifically to PTSD and exposure to radiation adequately 
informed the veteran of the specific information needed for 
those claims.

The Board finds that the letter, and supplemental letters, 
meets the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); Opinion Of The General Counsel 1-2004 (February 24, 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO provided the veteran 
letters to collect information which would assist in 
evaluating his claim and obtained the veteran's VA treatment 
records.  All records obtained or generated have been 
associated with the claim file.  The Board also notes the 
veteran's representative's assertion that VA has not met its 
duty to assist the veteran and urges more assistance to the 
veteran.  The representative, however, does not specify what 
specific assistance would aid the veteran in the development 
of his claim.  As will be set forth below, the information 
provided by the veteran is anecdotal not subject to 
verification by the Armed Forces Center For Unit Records 
Research or other armed forces records repository.

The Board finds that VA has complied with the duty to assist 
the veteran with the development of his claim to the extent 
possible.  38 C.F.R. § 3.159(c) (2003).

Factual background.

The veteran filed his claims for service connection in 
October 2001.  A February 2002 rating decision denied the 
claims.

I.  PTSD.

In his October 2001 claim submission, the veteran related 
that, while assigned to Clark Air Base, Republic of 
Philippines Islands, he flew daily into Vietnam and picked up 
killed in action and returned then to Clark Air Base.

A September 2001 VA mental health treatment note entry 
reflects that the veteran reported that, while in Vietnam, he 
worked in an air evac unit, and it was his job to assist in 
the transport of wounded soldiers and dead and dismembered 
bodies.  As a result of this experience, he has flashbacks 
and nightmares.

A February 2002 mental health treatment note entry reflects 
that the veteran ventilated the traumatic experience that his 
job included picking up dead bodies in containers in Vietnam, 
and while at Clark Air Base, he helped the medics load and 
unload wounded soldiers on and off aircraft.  Some of the 
soldiers would have arms and legs missing, some would have 
their stomachs open, or other open wounds, and they would be 
hollering and screaming, and these experiences affected his 
nerves and his sleep.

On the October 2001 PTSD Questionnaire, received by the RO in 
August 2003, the veteran states that, while unloading dead 
and wounded from Vietnam, he saw "some legs, arms, 
intestines hanging out, blood all over the floor."  He 
references the pain and suffering he saw every day during the 
high point of the Vietnam war from 1966 to 1967.

The veteran attended a conference with a RO Decision Review 
Officer in August 2003.  The Conference Report reflects that 
the veteran related that he did not physically go to Vietnam 
but unloaded planes that had been to Vietnam.

An August 2003 VA mental health treatment note entry reflects 
that the veteran has received treatment at the facility for 
over two years.  The stressors as related by the veteran are, 
he worked with planes which did the air evacuation of killed 
and wounded out of Vietnam.  The veteran would help the 
wounded off of the plane to the bus for the hospital.  He 
would see wounded with legs cut off, arms shot off, and all 
wounded up, bleeding and in pain, blood on the floor of the 
plane.  Sometimes he would see as many as 300 caskets on an 
aircraft, and when they unloaded the caskets, there would be 
soil all over from Vietnam which they picked up.  The veteran 
related that they would spray the plane and leave it in a 
decontamination area for 30 to 60 days or more.  The fumes 
from the plane required them to wear oxygen masks.  The smell 
was so strong he could not breathe.  It would burn his nose 
and throat, and he would be nauseated for a week or more.  He 
related that the most traumatic event was taking the wounded 
from the plane with limbs missing and hollering and crying, 
which he sees all the time in his sleep.  The veteran related 
that the dead did not affect him that much, as they were in 
containers, although the fumes made him sick.  The examiner 
who prepared the entry opines that the veteran meets the full 
diagnostic criteria for PTSD, though he did not set forth a 
multi-axial diagnosis.

The veteran's military personnel record summary reflects that 
his specialty was jet aircraft mechanic.  The summary also 
reflects that, from 1966 to 1967, the veteran was stationed 
at Homestead Air Force Base, Florida, and Travis Air Force, 
California.  His assignment at Clark Air Force Base was from 
December 1968 to on or about May 1970.  A November 1964 
Report of Medical Examination for Initial Flying, prepared at 
Homestead Air Force Base, Florida, reflects that the veteran 
was deemed qualified for Flying Class III.  There are no 
record entries, however, which reflect that the veteran was 
ever assigned as an aircrew member.  Further, neither does 
the veteran's personnel records reflect an Air Force 
Specialty other than jet mechanic.  The veteran's personnel 
records summary reflects that he was a ground crew member.  
There are no entries which reflect that he was assigned to 
perform aerial port duties, which would entail the handling 
of air cargo, aeromedical evacuation duties, which would have 
been reflected by an assignment to a medical air evacuation 
unit, or that he was assigned to perform duty in or with 
mortuary affairs.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2003).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Moran v. Principi, 17 Vet. App. 149, 155-59 (2003).  Section 
4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV) as the 
governing criteria for diagnosing PTSD.  While the Board may 
not ignore, or substitute its own judgment for, a medical 
diagnosis of PTSD, the Board is not required to accept an 
unverified stressor.  Cohen v. Brown, 10 Vet. App. 128, 145-
46 (1997) (Board must make finding of credibility of 
appellant's testimony).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2003).

As noted in the discussion of the duty to assist, the 
veteran's evidence of his claimed stressors is anecdotal.  
Specifically, it all rests with his personal claims and 
assertions.  With all due consideration to the veteran's 
assertions, the Board is constrained to find that they are 
not credible.  The Board recognizes that, with the passage of 
time, the veteran may be mistaken as to the exact dates he 
served at Clark Air Base.  Further, while official records 
show that he was at Air Force bases in Florida and California 
from 1966 to 1967 at the height of the Vietnam War, as he 
termed it, the Board accords him the benefit of the doubt 
that the U.S. combat involvement in Vietnam was still 
extensive from 1968 to 1970, the period he was at Clark Air 
Base, and he would have had the opportunity to observe killed 
in action being returned to the Continental U.S. via Clark 
Air Base.  Nonetheless, the Board finds that the objective 
evidence does not support his assertions.

The Conference Report reflects that the veteran related that 
he did not physically go to Vietnam.  While the veteran may 
very well have seen containerized caskets aboard aircraft 
transiting Clark Air Base while he attended to the mechanical 
requirements of the aircraft, the remainder of his assertions 
strain credulity.  As concerns the veteran's assertions about 
the fumes emanating from the aircraft, it is not clear from 
the treatment notes whether he referred to the fumes of the 
putative decontaminant or those reeking from dead bodies.  
Regardless, to attach credibility to the veteran's assertions 
would require the Board to infer that military authorities 
removed killed in action out of the Vietnam theater without 
first preparing the bodies for burial.  There is no 
evidentiary basis for the Board to draw such an inference.  
In fact, the opposite inference is the one most reasonably to 
be drawn, which is that the bodies of our soldiers who died 
honorably in battle were properly prepared for burial prior 
to being transported out of the theater.  Prepared bodies 
emit no fumes, and there would be no intestines hanging out 
or which were required to be cleaned from the aircraft.  
Further, the Board finds nothing in the veteran's personnel 
records to indicate that his duties went beyond mechanical 
maintenance of the aircraft.  There are no entries to the 
effect that he was connected with mortuary affairs.

A similar finding must be entered as concerns the suffering 
of the wounded which the veteran claims, not only to have 
witnessed, but to have lent assistance.  The veteran does not 
explain why he, one who was not trained or assigned as a 
medical technician, would be assisting wounded troops off of 
an aeromedical evacuation aircraft.  Again, the Board will 
accord him the leeway of accepting that he may have had the 
opportunity to observe the deplaning of air evacuation 
aircraft, but the Board does not find credible his 
description of the horrors he claims to have witnessed.  It 
does not strain credibility to accept that the veteran may 
have seen wounded with missing limbs, at least of the upper 
extremity, but to believe that the veteran saw open stomach 
wounds and observed and heard hollering and screaming again 
strains credulity.  The Board must infer that attending 
medical personnel would have administered appropriate 
medication to preclude such an eventuality.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  In light of the veteran's 
personnel records and the determination of the credibility of 
the veteran's assertions, the Board finds that the evidence 
preponderates against a finding of service connection.  
38 C.F.R. §§ 3.303, 3.304(f) (2003).

II.  Skin condition as secondary to exposure to Agent Orange 
and ionizing radiation.

Factual background.

The specific skin condition which the veteran claims is the 
result of his exposure to radiation is a "small lump of fat 
tissue" which was removed in 1970.  He also claims VA 
providers removed a similar lump in 2003.
There are no SMRs entries to the effect that the veteran was 
exposed to any type decontaminant for Agent Orange or 
otherwise.

The veteran concedes he never was physically in Vietnam.  He 
claims exposure to Agent Orange by virtue of his working on 
and unloading aircraft which brought cargo from Vietnam, to 
include caskets.  The veteran asserts that the cargo on these 
aircraft was contaminated and exposed him to Agent Orange.  
The August 2003 Conference Report reflects that the veteran 
related that the caskets and radar equipment frequently had 
dust and dirt which could have been covered with agent 
orange, and that sometimes the aircraft were placed at the 
end of the runway for decontamination. 

The veteran makes no claim of having engaged in radiation-
risk activity as defined in 38 C.F.R. § 3.309(d)(3)(ii) 
(2003).  The means by which the veteran claims he was exposed 
to radiation is via his repair of aircraft radar equipment.  
In an August 2003 statement, the veteran relates that he had 
to remove, repair, and reinstall the radar units on cargo and 
bomber aircraft, and that he was required to wear a device to 
daily monitor the amount of radiation to which he was 
exposed.

An August 1969 entry in the SMRs reflect the veteran 
presented with a complaint of a painful subcutaneous mass in 
the epigastric area, which the examiner described as a cyst 
and scheduled the veteran for it to be excised.  It was pre-
operatively diagnosed as fibrous lipoma.  The pathology 
report reflects it as an angiolipoma.  The SMRs reflect the 
sutures were removed six days later, and no follow-up was 
scheduled.

The SMRs reflect no other entries for complaints, findings, 
or treatment for, any skin condition.  The SMRs do not 
reflect any entries to the effect that the veteran was 
exposed to radiation as part of his duties or that he was 
being monitored for such exposure.  The SMRs reflect that the 
only duty related area for which he was monitored was his 
hearing, as evidenced by periodic audio examinations.

The March 1970 Report of Physical Examination for Discharge 
reflects it as a cyst removed from the sternal area, with no 
complications or sequela.  The Report assessed the veteran's 
skin and lymphatics as normal.  The veteran has not submitted 
any evidence to the effect that he has a radiation-related 
disease or that his benign cyst is related to radiation 
exposure.

The claim file reflects no record of a VA surgical procedure.

Analysis.

The legal standard for determining service connection is set 
forth in Part I and, except for the discussion of PTSD, is 
incorporated here by reference.  Further, applicable criteria 
provide that a veteran who, during active military, naval, or 
air service, served in Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307(a)(6)(iii) and the "Veterans Education and Benefits 
Expansion Act of 2001," Pub L. No. 107-103, 115 Stat. 976 
(2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2002).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, 
presumed exposure is not the sole method by which an 
applicant may show causation, and thereby establish service 
connection.

In light of the fact that the veteran does not claim to have 
participated in any radiation-related activity as defined in 
38 C.F.R. § 3.309(d)(3)(ii) (2003), the Board deems it 
unnecessary to set forth those lengthy regulatory provisions.  
Further, all of the diseases deemed to be presumptively 
linked to radiation exposure are forms of cancer.  See 
38 C.F.R. §§ 3.309(d)(2), 3.311(b)(2) (2003).  The veteran 
makes no claim of having a current diagnosis of cancer, and 
his claim file reflects no medical record of such a 
diagnosis.  VA is required to consider a claim for service 
connection for a disease not among those listed, provided a 
claimant cites or submits competent scientific or medical 
evidence that a claimed condition or disease is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4) (2003).

As concerns the claimed Agent Orange exposure, it is noted 
above that the veteran's personnel records do not show his 
ever having performed any duty in Vietnam, and he concedes as 
much.  Thus, the veteran is not eligible for service 
connection due to a presumptive exposure to Agent Orange.  To 
allow the benefit the veteran seeks on this basis, the 
evidence must otherwise show the veteran to have been exposed 
to Agent Orange.  Combee v. Brown, 34 F.3d at 1042.  The 
Board finds that there is no evidence to show the necessary 
exposure.

First, there is no evidence that cargo aircraft were 
routinely exposed either to Agent Orange or elements exposed 
to Agent Orange.  The veteran's assertion that dirt or other 
debris he claims to have seen on caskets and radar equipment 
may have been Agent Orange is speculative at best.  Further, 
the only skin conditions recognized by VA as related to 
herbicide exposure are chloracne and porphyria cutanea tarda.  
38 C.F.R. § 3.309(e) (2003).  Thus, not only is there no 
evidence that the veteran was exposed to Agent Orange outside 
Vietnam, there is no medical evidence of a diagnosed skin 
condition which is deemed related to Agent Orange, nor has 
the veteran submitted any evidence to the effect that any 
condition with which he is diagnosed should be related to 
exposure to Agent Orange.

The Board must reach a similar result as to the veteran's 
claim that he has a skin condition which is the result of his 
exposure to radiation.  First, there is no credible evidence 
that he was exposed to radiation while in service, as 
reflected by the absence of entries in his SMRs that he was 
subject to this potential hazard.  See 38 C.F.R. 
§ 3.311(a)(2)(iii) (2003).  Second, he is not diagnosed with 
a condition or disease which is presumptively linked to 
radiation, and he has not cited VA to submitted any evidence 
to the effect that he has a condition or disease which should 
be so connected.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection for a skin condition, claimed as a cyst, related 
to exposure to Agent Orange and radiation.  38 C.F.R. § 3.303 
(2003).

Type II diabetes mellitus as secondary to exposure to Agent 
Orange.

A November 2001 VA treatment note entry reflects that the 
veteran is diagnosed with type II diabetes mellitus, diet 
controlled.

The SMRs reflect no entries for complaints, findings, or 
treatment for, diabetes.  The March 1970 Report of Physical 
Examination for Discharge reflects that the veteran's 
endocrine system was assessed as normal and his albumin and 
sugar was negative.  There is no contemporaneous record of 
complaints or treatment for diabetes in the years immediately 
following the veteran's discharge from active service.

There are no SMRs entries to the effect that the veteran was 
exposed to any type decontaminant for Agent Orange or 
otherwise.

Analysis.

The legal standard for determining service connection on the 
basis of exposure to Agent Orange is set forth in Part II and 
is incorporated here by reference.  Type II diabetes mellitus 
is among the diseases listed as presumptively connected to 
exposure to Agent Orange.  38 C.F.R. § 3.309(e) (2003).  
Thus, all the evidence need show is that the veteran was 
exposed to Agent Orange during his active service.  The Board 
already has discussed this element in Part II and does not 
deem it necessary to repeat it.  There is no credible 
evidence to show the veteran to have been exposed to Agent 
Orange outside Vietnam.  As noted above, the veteran's 
speculation about dust he may have seen on aircraft is not 
evidence of exposure.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin condition as 
secondary to exposure to herbicides or ionizing radiation is 
denied.

Entitlement to service connection for diabetes mellitus type 
II as secondary to exposure to herbicides is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



